Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9, 10, 20, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sadler (DE 102013218196) in view of Forsman (US 2013/0146570).
Regarding claim 1, Sadler teaches a method for drilling a hole (11) in a hollow component (10; abstract), the method comprising: injecting a fluid (16) into an internal cavity (15) of the hollow component (abstract; p.0009; p.0013) to achieve a pressure of the fluid within the internal cavity that is greater than an ambient pressure (p.0021); drilling the hole (11) through the hollow component from an external surface of the hollow component to the internal cavity (abstract; p.0013) by applying a laser beam to the hollow component with a laser generator (abstract; p.0013; p.0016); and directing the fluid from the internal cavity and through the at least one hole so as to exit the hollow component via the at least one hole (p.0014; p.0022; as shown in Fig. 1-2).
Sadler fails to disclose drilling a plurality of holes through the hollow component; and wherein drilling the plurality of holes through the hollow component comprises sequentially drilling each hole of the plurality of holes progressively from a first position of the hollow component to a second position of the hollow component, the second position higher than the first position.
Forsman teaches a method for laser drilling a hollow component (abstract), the method comprising drilling a plurality of holes (1518; 2212-2213) through the hollow component (1510; 2210) (p.0113; p.0142); and wherein drilling the plurality of holes through the hollow component comprises sequentially drilling each hole of the plurality of holes progressively from a first position of the hollow component to a second position of the hollow component, the second position higher than the first position (this limitation of a second position higher than a first position is met based on the plane of view; the plurality of holes 1518 can be sequentially drilled at a first and second positions, the second position being higher than the first position; the position of hole 2212 is higher than the position of hole 2213; p.0113; p.0142; Fig. 22; p.0108 also discloses sequential laser drilling).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Sadler, with Forsman, by drilling a plurality of holes through the hollow component, to comply with user requirements.
Regarding claim 4, Sadler and Forsman combined teach the method as set forth above, wherein injecting the fluid into the internal cavity of the hollow component comprises controlling a flow rate of the fluid from a fluid source to the hollow component (Sadler, p.0004; p.0014; p.0021; Forsman, p.0061; p.0088; p.00114; p.0122; p.0150).
Regarding claim 5, Sadler and Forsman combined teach the method as set forth above, further comprising maintaining a predetermined fluid pressure within the internal cavity of the hollow component as the plurality of holes are sequentially drilled (Sadler, p.0004; p.0014; p.0021; Forsman, p.0061; p.0088; p.00114; p.0122; p.0150).
Regarding claim 9, Sadler and Forsman combined teach the method as set forth above, wherein the fluid comprises water (Sadler, p.0018, p.0020; Forsman, p.0005, p.0102, p.0114).
Regarding claim 10, Sadler and Forsman combined teach the method as set forth above, wherein the fluid further comprises a dye (Forsman; p.0005).
Regarding claim 20, Sadler teaches a method for drilling a hole (11) a hollow component (10; abstract), the method comprising: injecting a fluid (16) into an internal cavity (15) of the hollow component (abstract; p.0009; p.0013) to achieve a pressure of the fluid within the internal cavity that is greater than an ambient pressure (p.0021); drilling the hole (11) through the hollow component from an external surface of the hollow component to the internal cavity (abstract; p.0013) by applying a laser beam to the hollow component with a laser generator (abstract; p.0013; p.0016); directing the fluid from the internal cavity and through the hole so as to exit the hollow component via the hole (p.0014; p.0022; as shown in Fig. 1-2); and controlling a flow rate of the fluid from a fluid source to the hollow component (p.0004; p.0014; p.0021) so as to maintain a predetermined fluid pressure within the internal cavity of the hollow component as the hole is drilled (p.0004; p.0014; p.0021).
Sadler fails to disclose sequentially drilling a plurality of holes, the plurality of holes drilled progressively from a first position of the hollow component to a second position of the hollow component, the second position higher than the first position; and increasing the flow rate of the fluid as the plurality of holes are sequentially drilled to maintain the predetermined fluid pressure within the internal cavity of the hollow component.
Forsman teaches a method for drilling a hollow component (abstract), the method comprising sequentially drilling a plurality of holes (1518; 2212-2213; p.0113; p.0142) through the hollow component (1510; 2210), the plurality of holes drilled progressively from a first position of the hollow component to a second position of the hollow component, the second position higher than the first position (p.0113; p.0142; Fig. 22); and increasing the flow rate of the fluid as the plurality of holes are sequentially drilled to maintain the predetermined fluid pressure within the internal cavity of the hollow component (p.0061; p.0088; p.00114; p.0122; p.0150).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Sadler, with Forsman, by sequentially drilling a plurality of holes through the hollow component and increasing flow rate of the fluid as the plurality of holes are sequentially drilled, to comply with user requirements, and to prevent the fluid from entering the holes being drilled (p.0061; p.0114).
Regarding claim 24, Sadler and Forsman combined teach the method as set forth above, wherein the fluid comprises water (Sadler, p.0018, p.0020; Forsman, p.0005, p.0102, p.0114).
Regarding claim 25, Sadler and Forsman combined teach the method as set forth above, wherein the fluid further comprises a dye (Forsman; p.0005).

Claims 6, 7, 12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sadler and Forsman as set forth above, and further in view Bauer (DE 102015209261).
Regarding claims 6 and 21, Sadler and Forsman combined teach all the elements of the claimed invention as set forth above, except for, further comprising collecting the fluid which exits the plurality of holes.
Bauer teaches a method of laser drilling a hole (11) in a hollow component (1) comprising collecting the fluid which exits the hole (as shown in Fig. 1).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Sadler and Forsman, with Bauer, by collecting the fluid which exits the plurality of holes, for reusing purposes.
Regarding claims 7 and 22, Sadler, Forsman and Bauer combined teach the method as set forth above, further comprising returning the collected fluid to the fluid source (Bauer; as shown in Fig. 1). 
Regarding claim 12, Sadler, Forsman and Bauer combined teach the method as set forth above, further comprising fluidly coupling the hollow component to the fluid source with a seal (Bauer; 2; p.0003; p.0045).
Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sadler, Forsman and Bauer as set forth above, and further in view of Unger (US 2016/0167174).
Regarding claims 8 and 23, Sadler, Forsman and Bauer combined teach all the elements of the claimed invention as set forth above, except for, wherein returning the collected fluid to the fluid source includes passing the fluid through a filter.
Unger teaches a method for laser drilling a hole (6) in a hollow component (2) (abstract), wherein returning the collected fluid to the fluid source includes passing the fluid through a filter (p.0035).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Sadler and Forsman, by filtering the returned collected fluid, for reusing purposes.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sadler and Forsman as set forth above, and further in view Richerzhagen (US 2007/0193990).
Regarding claim 11, Sadler and Forsman combined teach all the elements of the claimed invention as set forth above, except for, further comprising flushing the hollow component with a second fluid, different than the fluid, subsequent to drilling the plurality of holes through the hollow component.
Rinzler teaches a method of laser machining a workpiece (2) (abstract), further comprising flushing the workpiece with a second fluid (32), different than the fluid (20) (p.0063; p.0065-0067).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Sadler and Forsman, by flushing the hollow component with a second fluid, for further rinsing or removal of material particles or ejections that occur during laser machining.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sadler and Forsman as set forth above, and further in view Knowles (US 6,365,871).
Regarding claim 26, Sadler and Forsman combined teach all the elements of the claimed invention as set forth above, except for, wherein the dye is a carbon black dye.
Knowles teaches a method of laser drilling a hole (41, 141) in a hollow component (40, 140) (abstract) comprising injecting a fluid into an internal cavity of the hollow component (abstract), wherein the fluid further comprises a carbon black dye (Col. 1, lines 44-47).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the fluid of Sadler and Forsman, by providing a carbon black dye, for the advantages of laser absorption.
Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “However, the cited paragraphs and figure of Forsman do not appear to include any disclosure of “sequentially drilling each hole of the plurality of holes progressively from a first position of the hollow component to a second position of the hollow component, the second position higher than the first position,” as recited in Applicant’s amended claim 1… However, neither FIG. 22 nor the associated description of Forsman describes an orientation of the object 2210 of FIG. 22 which might indicate that FIG. 22 illustrates “sequentially drilling each hole of the plurality of holes progressively from a first position of the hollow component to a second position of the hollow component, the second position higher than the first position.” Forsman also does not describe a sequence in which the holes 2212-2213 of FIG. 22 are formed. Indeed, Forsman, as a whole, is completely silent as to the sequential drilling of holes progressively from a first position to a second higher position.” on remarks page 6, lines 9-12 and page 7, lines 1-7.  In response to Applicant’s arguments, Forsman teaches a method for laser drilling a hollow component (abstract), the method comprising drilling a plurality of holes (1518; 2212-2213) through the hollow component (1510; 2210) (p.0113; p.0142); and wherein drilling the plurality of holes through the hollow component comprises sequentially drilling each hole of the plurality of holes progressively from a first position of the hollow component to a second position of the hollow component, the second position higher than the first position (this limitation of a second position higher than a first position is met based on the plane of view; the plurality of holes 1518 can be sequentially drilled at a first and second positions, the second position being higher than the first position; the position of hole 2212 is higher than the position of hole 2213; p.0113; p.0142; Fig. 22; p.0108 also discloses sequential laser drilling).  Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Sadler, with Forsman, by drilling a plurality of holes through the hollow component, to comply with user requirements.
Regarding claims 4-12 and 20-26, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        08/03/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761